                Case 19-11323-BLS    Doc 57    Filed 12/01/20     Page 1 of 4
                                         Hearing Date: January 25, 2021 at 09:30 A.M.
                                         Objection Date: January 11, 2021




                     IN THE UNITED STATES BANKRUPTCY COURT

                             FOR THE DISTRICT OF DELAWARE



IN RE:

John Hanling,                                           )   Bk. Case No. 19-11323-BLS

         Debtor(s)                                      )   Chapter 13



                                 NOTICE OF HEARING



       NOTICE IS GIVEN that a hearing on the Chapter 13 Trustee's Motion to Dismiss the
within Debtor(s) case is scheduled for Monday, January 25, 2021 at 09:30 A.M. in the United
States Bankruptcy Court, District of Delaware, 824 Market Street, 3rd Floor, Room 309,
Wilmington, Delaware.

       RESPONSES, if any, must be in writing and filed in the Clerk's Office, United
States Bankruptcy Court, District of Delaware, 824 Market Street, 3rd Floor, Wilmington,
Delaware 19801, and served upon the Chapter 13 Trustee, 824 Market Street, Suite 1002,
P.O. Box 1350, Wilmington, Delaware 19899-1350, on or before January 11, 2021.

     IF A RESPONSE IS NOT TIMELY FILED AND SERVED, THE CASE WILL BE
DISMISSED WITHOUT FURTHER HEARING.



                                                /s/ Michael B. Joseph
                                                Michael B. Joseph, Esquire
                                                824 Market Street, Ste. 1002
                                                P.O. Box 1350
                                                Wilmington, Delaware 19899-1350
                                                (302) 656-0123
                                                Chapter 13 Trustee

Dated:    December 1, 2020
                Case 19-11323-BLS         Doc 57     Filed 12/01/20    Page 2 of 4
                                              Hearing Date: January 25, 2021 at 09:30 A.M.
                                              Objection Date: January 11, 2021




                        IN THE UNITED STATES BANKRUPTCY COURT

                              FOR THE DISTRICT OF DELAWARE

IN RE:

John Hanling,                                         )   Bk. Case No. 19-11323-BLS

         Debtor(s)                                    )   Chapter 13


                     MOTION TO DISMISS CHAPTER 13 BANKRUPTCY



                The Motion of Michael B. Joseph, Chapter 13 Trustee respectfully represents:

1.       The Debtor commenced this case under Chapter 13 of the Bankruptcy Code on June 10,
2019.
2.       After many continuances, the Debtor has failed to present a confirmable plan and
obtain confirmation.
3.       On August 25, 2020, the Court denied Confirmation of the proposed plan filed on
February 20, 2020 (DK # 41).
4.       Such delay is unreasonable and prejudicial to creditors.
                WHEREFORE, Movant prays that the case be dismissed pursuant to 11 U.S.C.

Section 1307 (c) (1).



                                                      /s/ Michael B. Joseph
                                                      Michael B. Joseph, Esquire
                                                      824 Market Street, Ste. 1002
                                                      P.O. Box 1350
                                                      Wilmington, Delaware 19899-1350
                                                      (302) 656-0123
                                                      Chapter 13 Trustee

Dated:    December 1, 2020
                Case 19-11323-BLS      Doc 57     Filed 12/01/20     Page 3 of 4
                                            Hearing Date: January 25, 2021 at 09:30 A.M.
                                            Objection Date: January 11, 2021




                      IN THE UNITED STATES BANKRUPTCY COURT

                            FOR THE DISTRICT OF DELAWARE


IN RE:

John Hanling,                                              )   Bk. Case No. 19-11323-BLS

         Debtor(s)                                         )   Chapter 13



                                          ORDER



         AND NOW, TO WIT, this                       day of                                , 20___,

upon Notice and Hearing of Trustee's Motion to Dismiss,



         IT IS ORDERED that the Debtor(s) petition is hereby dismissed.




                                                   United States Bankruptcy Judge
               Case 19-11323-BLS       Doc 57     Filed 12/01/20    Page 4 of 4




                       ATTORNEY'S CERTIFICATE OF SERVICE


       I, Michael B. Joseph, Esquire, Chapter 13 Trustee of the within estate, do hereby certify

that on this 1st day of December, 2020, I caused one copy of the within Notice of Hearing and

Motion to Dismiss Chapter 13 Bankruptcy to be served by United States Mail, Postage Prepaid,

to the following:



Mr. John Hanling
419 Riblett Lane
Wilmington, DE 19808
Debtor(s)




Erin K. Brignola, Esquire
30 Fox Hunt Drive, Unit 30
Bear, DE 19701


                                                   /s/ Michael B. Joseph
                                                   Michael B. Joseph, Esquire
                                                   824 Market Street, Ste. 1002
                                                   P.O. Box 1350
                                                   Wilmington, Delaware 19899-1350
                                                   (302) 656-0123
                                                   Chapter 13 Trustee
